Citation Nr: 0901728	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for recurrent 
low back pain, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to April 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

For the entire period of increased rating claim, the 
veteran's recurrent low back pain has not manifested 
unfavorable ankylosis of the entire thoracolumbar spine or 
symptoms that more nearly approximate incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for recurrent low back pain have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008).

The Board finds that VA has met the notice and duty to assist 
provisions of the VCAA.  A letter from the RO dated in 
November 2005 satisfied the duty to notify provisions and 
advised the veteran generally regarding increased rating 
requirements.  Through this letter, the veteran was apprised 
of the information and evidence necessary to establish a 
claim for increased rating for her service-connected back 
disability.  The veteran was also advised of the evidence 
that VA would seek to provide; and of the information and 
evidence that she was expected to provide.  In addition, she 
was specifically requested to provide any evidence in her 
possession that would support her increased rating claim.  
See 38 C.F.R. § 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) 
recently issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which is relevant to this 
case.  For an increased-compensation claim, 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.

In this case, a June 2008 notice letter specifically advised 
the veteran that the information must show that her service-
connected back disability had gotten worse; that VA would 
consider evidence of the severity and duration of the 
symptoms; and that VA would consider evidence of the impact 
of the condition and symptoms on employment.  The June 2008 
notice letter also advised the veteran regarding 
extraschedular ratings, and specifically advised the veteran 
that VA could assign a disability rating if the disability 
was not covered by the rating schedule.

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  Upon receipt of the 
veteran's request for an increased rating, VA ordered 
orthopedic spine examinations, which were conducted in 
January 2006 and July 2008.  VA treatment records were 
obtained.  There is no indication in the record that 
additional evidence relevant to the increased rating issue 
decided herein is available and not part of the claims file.

In summary, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing argument, 
responding to notices, and presenting for VA examinations; 
thus, she was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In determining the present level of a disability for 
any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective 
innervation, or other pathology; or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8  
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures, should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

Factual Background and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service-connected recurrent low back pain has 
been rated as 40 percent disabling since July 1, 2003, first 
under Diagnostic Code 5292 (which is no longer in effect), 
and now under Diagnostic Code 5237 (which became effective 
September 26, 2003).  In October 2005, the veteran submitted 
a claim for increased rating, contending that her service-
connected back disability had increased in severity during 
the previous several months.

The evidence in this case includes VA treatment records dated 
from June 2004 through February 2007 that reflect the 
veteran's complaints and treatment for chronic low back pain.

Documentation from the veteran's employer reflects that she 
missed approximately 13 days of employment in August 2005, 
and 11 days of work in November 2005.

VA outpatient treatment records reflect that in August 2005, 
the veteran fell, reinjuring her low back.  MRI of the lumbar 
spine in August 2005 revealed a L5-S1 intervertebral disc 
protrusion with an annular tear, and multilevel facet 
arthropathy.  

The veteran's VA physician completed two Family and Medical 
Leave Act (FMLA) forms in August 2005 with regard to her 
acute chronic low back pain.  On one form, the VA physician 
noted that the frequency of the veteran's episodes of 
incapacity amounted to approximately once every three months 
with a likely duration of up to two to three days per 
episode.  On a second form, the VA physician stated that the 
veteran continued to get episodic exacerbations of low back 
pain that may last from one day to several days and sometimes 
weeks, and that she was presently incapacitated due to a 
recent acute exacerbation of pain for which physical therapy 
had been prescribed.

A September 2005 VA treatment record notes that the veteran 
ambulated without any assistive devices and manifested a good 
gait pattern, and she was diagnosed with lumbar disc 
herniation at that time.  In October 2005, the examiner 
observed that the veteran ambulated independently without any 
abnormal gait pattern.  Trunk mobility was with functional 
limits.  She was issued a lumbar roll and instructed to do 
back exercises.  The veteran requested physical therapy three 
times a week, rather than once-a-week, as she was not 
compliant doing her exercises at home and wanted supervision.  
When this was refused, she left upset.

In November 2005, a VA electromyogram (EMG) and nerve 
conduction study (NCS) were performed.  The impression was 
that there was no definitive electrodiagnostic evidence to 
confirm a left lumbar or sacral radiculopathy.  However, the 
testing was stopped after the veteran complained of 
discomfort.  
A friend of the veteran submitted a statement in November 
2005, citing the veteran's ongoing complaints of chronic low 
back pain and the effects of such disability on her daily 
life and employment capabilities.

A January 2006 VA treatment record reflects that the veteran 
had a normal gait and could bend to 45 degrees with some pain 
on that occasion.  She indicated that she had no bladder or 
bowel dysfunction.  Motor and sensory examinations were 
within normal limits except for decreased peripheral pulses 
over the left medial mid-leg and medial and lateral heel.  
The left ankle jerk was also absent.

A January 2006 VA spine examination report reflects the 
veteran's complaints of pulsating sharp pain in the low back 
with stiffness radiating to the posterior left thigh and a 
baseline intensity of 5 (on a scale of 1 to 10).  She 
reported that flare-ups occur to level 8-9 with almost any 
activity, and that recovery may take several days.  Treatment 
consisted of pain medication, heat, rest, and a TENS unit.  
It was noted that the veteran's functional activity was 
greatly impaired during flare-ups and that her work week (as 
a cocktail waitress) had to be shortened from five days to 
three days per week because of her back pain.  The veteran 
walked unaided, and she could walk for half a mile at an 
average pace; however, she was able to stand only for 10 to 
15 minutes without moving.  It was noted that she did not use 
a cane, crutch, walker, or back brace for assistance.  She 
manifested no other constitutional symptoms.  A functional 
assessment revealed that she was able to take care of all of 
her personal activities of daily living as well as drive a 
car, but could not perform household chores such as mopping 
or excessive bending.  

Physical examination of the thoracolumbar spine revealed no 
scoliosis or deformity, and range of motion measured as 
follows: 75 degrees of forward flexion; 20 degrees of 
extension; 30 degrees of left lateral flexion; 30 degrees of 
right lateral flexion; 30 degrees of left lateral rotation; 
and 30 degrees of right lateral rotation.  Repetitive motion 
of the lumbar spine caused additional loss of motion and 
increased pain, thereby amounting to major functional 
limitation following repetitive use.  A neurological 
examination yielded normal results, with the exception of 
some hypesthesia over the medial distal left leg and the 
absence of the left ankle jerk.  The diagnoses were 
degenerative disk and degenerative joint disease of the 
lumbar spine with a herniated disk at the L5-S1 level.

A July 2006 VA treatment record noted that the veteran had 
bladder issues, but that these were unlikely related to her 
lumbar pathology.

In an August 2006 statement, the veteran's VA physician cited 
the veteran's persistent pain in her low back but noted that 
chronic inflammatory medications and physical therapy had 
been quite successful at keeping her symptoms tolerable.  The 
VA physician noted that the veteran was quite functional in 
her duties as a cocktail waitress, which included standing 
and walking for long hours, bending, and climbing stairs.  
However, a recent trend in the exacerbation of her symptoms 
when working beyond a three to four day work week was noted.  
The physician recommended that the veteran's work week be 
limited to three days to prevent the progression of her 
chronic disc disease and low back pain.

In her January 2007 notice of disagreement, the veteran 
described the effects of her low back pain on her daily life 
and reported that she was working seven days a week at two 
jobs in order to make sufficient income.  She also stated 
that when her back inflames, the only thing she can do is lie 
down and sleep.  She reported that she cannot get relief with 
pain medication because she has taken so much of it that she 
has become immune to the effects.

In April 2007, the veteran submitted a statement saying that, 
due to her back injury, she sometimes has to stay in bed for 
days or weeks.  She also stated that sometimes she is unable 
to get out of bed or go to work and do her daily routine.

In conjunction with her VA Form 9 in August 2007, the veteran 
submitted a statement reiterating the effects of her low back 
pain and how such disability has decreased the quality of her 
daily life.

A July 2008 VA spine examination report reflects the 
veteran's complaints of constant pain in the lumbar spine 
that was sharp and throbbing (with an intensity level of 4) 
and radiated into her left lower extremity.  Treatment 
consisted of pain medication (used infrequently due to 
providing limited benefit) and rest.  Flare-ups of pain to a 
level 10 intensity occurred approximately three to four times 
per week and lasted for about an hour each time.  These 
flare-ups occurred spontaneously and could also be triggered 
by bending, lifting, and twisting; alleviation methods 
included rest and heat.  The impact on her everyday life was 
noted to be at least moderate.  Other than some constipation 
(noted to be possibly related to her Percocet usage), she had 
no other constitutional symptoms.  The veteran walked unaided 
without a cane, crutch, or walker, and she did not use a back 
brace.  She was able to walk 200 yards before developing 
increasing pain in the low back.  She was not unsteady but 
did fall occasionally, likely due to weakness in the left 
leg.  She could perform all of her activities of daily living 
without assistance.  

Physical examination of the thoracic spine revealed normal 
curvature and non-tenderness to percussion.  Physical 
examination of the lumbar spine revealed some accentuation of 
the lumbar lordosis as well as tenderness in the left SI 
joint, in the left sacrosciatic notch, and over the low 
lumbar spinous processes, with mild to minimal paraspinal 
muscle spasm especially on the left side.  Range of motion of 
the thoracolumbar spine measured as follows: 50 degrees of 
forward flexion (with pain beginning at 10 degrees); 10 
degrees of extension (with pain throughout); 28 degrees of 
left lateral flexion (with pain beginning at 20 degrees); 28 
degrees of right lateral flexion (with pain beginning at 25 
degrees); 15 degrees of left lateral rotation (with pain 
throughout); and 30 degrees of right lateral rotation (with 
minimal pain).  Repetitive motion of the lumbar spine caused 
no change in the range of motion, but the function was 
additionally limited by pain and fatigue following repetitive 
use, thereby resulting in a major functional impact.  A 
neurological examination yielded normal results, with the 
exception of positive straight leg raising on the left, the 
absence of the left ankle jerk, and a sensory deficit over 
the S1 dermatome in the left foot.  A June 2008 MRI showed 
moderate posterior bulging and protrusion of the disc at L5-
S1 as well as some mild degenerative change and 
osteoarthritis of the lumbar spine.  The diagnosis was 
chronic low back pain with radicular symptoms into the left 
lower extremity.

After a review of all of the evidence of record, the Board 
finds that, for the entire period of increased rating claim, 
the veteran's service-connected recurrent low back pain has 
not manifested ankylosis of the entire thoracolumbar spine, 
as required for a higher disability rating of 50 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).  The various VA examinations and other clinical 
measures of the veteran's spine, even with consideration of 
additional limitations due to pain or during flare-ups, 
reflect ranges of motion well beyond that of ankylosis.  For 
example, the January 2006 VA spine examination report 
reflects forward flexion limited to 75 degrees (limited by 
pain), and combined ranges of motion of the thoracolumbar 
spine limited to 215 degrees.  In addition, the July 2008 VA 
spine examination report reflects forward flexion limited to 
50 degrees (with pain beginning at 10 degrees), and combined 
ranges of motion of the thoracolumbar spine limited to 161 
degrees (limited by pain).  For no period during the 
increased rating claim has the veteran's service-connected 
recurrent low back pain manifested ankylosis of the entire 
thoracolumbar spine, as required for a higher disability 
rating of 50 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  See id.

Considering an alternate rating on the basis of IVDS symptoms 
under Diagnostic Code 5243, the Board finds that, for the 
entire period of increased rating claim, the veteran's 
service-connected recurrent low back pain has not manifested 
symptoms that more nearly approximate incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, as required for a 60 percent disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  The evidence shows that, in 
August 2005, the frequency of her incapacitating episodes 
amounted to approximately 3 days every 3 months, which would 
equal 12 days (or less than 2 weeks) over the course of 12 
months.  At her July 2008 VA examination, the veteran 
reported flare-ups of pain (which were alleviated by rest) 
occurring approximately 4 times per week and lasting for an 
hour each time, which would equal 8-9 days (or less than 2 
weeks) over the course of 12 months.  In addition, despite 
the VA physician's contention (in August 2005) that the 
veteran's exacerbations of pain may sometimes last up to 
weeks, the prescription of physical therapy (as opposed to 
bed rest) is significant.  Finally, despite the veteran's 
complaints of having to stay in bed due to her back pain at 
times, there is no evidence in the record to indicate that 
these periods of bed rest were prescribed by a physician.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2008).  
For no period during the increased rating claim has the 
veteran's service-connected recurrent low back pain 
manifested symptoms that more nearly approximate 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, as required for a higher 
disability rating of 60 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See id.

Even considering the veteran's subjective complaints of pain 
in her low back, the evidence of record does not demonstrate 
any additional limitation of motion or functional loss in 
response to repetitive motion that would support a rating in 
excess of the 40 percent for any period of increased rating 
claim on appeal.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 
4.59.

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board observes that 
the veteran has already been awarded service connection for 
radiculopathy of the left lower extremity associated with 
recurrent low back pain.  The medical evidence of record 
fails to show that the veteran's low back disability has been 
productive of any other objective neurological abnormalities.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2008).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's recurrent low back pain is 
appropriately evaluated as 40 percent disabling for the 
entire period of claim.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008).  Staged ratings are not indicated in this case, 
as the Board finds that the veteran's recurrent low back pain 
has continuously been 40 percent disabling since the date of 
claim in October 2005.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2008), but finds no evidence that the veteran's 
service-connected recurrent low back pain has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitates frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In this case, 
the schedular rating criteria specifically include periods of 
incapacitating episodes, and provide for ratings based on 
limitation of motion and function, including due to such 
orthopedic factors as pain.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7.  


ORDER

Entitlement to an increased disability rating for recurrent 
low back pain, currently evaluated as 40 percent disabling, 
is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


